Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Office Action
Continuation-In-Part (CIP)
Reference to this application as a CIP under 35 USC § 120 of International Design Application No. 35/504208 (filed 07/12/2017) is acknowledged. However, the design claimed in the instant application is not completely supported by the parent application. Only two views in the parent application are shown in the instant application. As a result, the parent application does not satisfy the written description requirement of 35 USC § 112(a) under 35 USC § 120, and the child application is not entitled to benefit of the earlier filing date. Furthermore, unless the filing date of the earlier application is actually needed, such as to avoid intervening prior art, entitlement to priority in this CIP application will not be considered. See In re Corba, 212 USPQ 825 (Comm’r Pat. 1981).
Foreign Priority
Acknowledgment is made of Applicant's claim for foreign priority based on EUIPO Application Nos.:
EM003851013-0010 filed on 04/10/2017;
EM003851013-0009 filed on 04/10/2017;
EM003851013-0008 filed on 04/10/2017;
EM003851013-0007 filed on 04/10/2017;
EM003851013-0005 filed on 04/10/2017;
EM003851013-0001 filed on 04/10/2017;
EM004019040-0006 filed on 05/25/2017;
EM004019040-0005 filed on 05/25/2017; and
EM004019040-0004 filed on 05/25/2017.
It is noted, however, that there are no corresponding certified documents in the file wrapper of the instant application nor the parent application (35/504208).
Applicant is also advised that of the seven drawings in the instant application, only the Fig. 2 top plan view and the Fig. 4 side elevation correspond with the four drawings in the two EUIPO applications. As Fig. 3 is essentially a mirror image of Fig. 4, it is acceptable to say that four drawings out of seven in the instant application are not supported by the two EUIPO applications if Applicant should choose to file the certified copies at a future date.
In the parent application, Applicant improperly filed two foreign priority documents via EFS-Web, which does not satisfy the requirements stipulated in 37 CFR 1.55(g). See  MPEP § 502.02, subsection V and 35 USC 119(b)(3). Applicant instead filed copies of the certificates of registration for EM003851013-0005 and EM004019040-0002, which are not required. Applicant should have filed certified copies of the applications as required by 37 CFR 1.55. Applicant must refile a certified copy of the foreign priority documents before any claim conditions may be met. 
In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g). This should include a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 USC § 255 and 37 CFR 1.323.
Incorporation by Reference
This application also incorporates by reference:
EM003851013-0010 filed on 04/10/2017;
EM003851013-0009 filed on 04/10/2017;
EM003851013-0008 filed on 04/10/2017;
EM003851013-0007 filed on 04/10/2017;
EM003851013-0005 filed on 04/10/2017;
EM003851013-0001 filed on 04/10/2017;
EM004019040-0006 filed on 05/25/2017;
EM004019040-0005 filed on 05/25/2017; and
EM004019040-0004 filed on 05/25/2017.
Any material from the EUIPO Design Applications that is essential to the claimed design should be included and viewed in the parent application, International Design Application Serial No. 35/504208. Amendments of the claim may be based on the content of the incorporated material. However, with or without a specific amendment, any material in the EUIPO Design Application that is not present in International Design Application Serial No. 35/504208 forms no part of the claimed design.
Drawings
The drawings do not meet the requirements of 37 CFR 1.84 because:
The lines, numbers and letters are not uniformly thick and well defined, clean, durable and black. 37 CFR 1.84(l). The line quality in all drawings is poor. There are a number of lines that are have breaks at curves or are incomplete. The lines appear pixelated, jagged and imprecise. The solid object lines and contour lines are blend to such a degree that details of the design may appear obscured. All drawings must be made by a process which will give them satisfactory reproduction characteristics. (See example from Fig. 7, below.)

    PNG
    media_image1.png
    276
    910
    media_image1.png
    Greyscale


The meaning of the multiple types of surface shading (crosshatched, linear, contour and stippled) must be clarified by inserting a descriptive statement preceding the claim. 37 CFR 1.184(m). “The drawings are shaded to indicate contrasting surfaces” or another similar statement may be acceptable. See 37 CFR 1.152 and In re Daniels, 144 F.3d 1452, 1456-57, 46 USPQ2d 1788, 1790 (Fed. Cir. 1998). Applicant is advised that the surface shading used in the application drawings is understood to form part of the claim. Any removal of the surface shading would constitute impermissible new matter. 

In design patent drawings, each view number must be preceded by the abbreviation “Fig.”. The labels for the views in the instant application are improper because they use the term “Figure”. 37CFR 1.84(u-1). For proper form, each view must be amended to use labels that read “Fig.”  
Any corrected drawings submitted in response to this Office action must be compliant with 37 CFR 1.121(d). 
An amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is amended. The figure (or figure number) of an amended view should not be labeled as amended. If a drawing figure is canceled, that figure must be removed from the replacement sheet and the remaining figures and their related figure descriptions must be renumbered, as necessary. 
Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as "Annotated Sheet") including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings. 
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by Examiner, Applicant will be notified and informed of any required corrective action in the next Office action. 
Specification
The specification is objected to as follows:
Some of the figure descriptions do not clearly, accurately nor specifically describe the views. MPEP 1503.01(II). Because the Fig. 7 view shows depth and dimension, this view would be identified as a “perspective” view, not as an “elevation” view as currently described. This accurate distinction will further aid in each drawing interpretation when compared to the figure descriptions. Likewise, the Fig. 6 view is incorrectly described as a “front plan view”, rather than an “elevation view”. The Figs. 6 and 7 descriptions must be amended to correct these errors. Additionally, design patent applications are concerned solely with the ornamental appearance of an article of manufacture. The term “invention” in the Fig. 1 description implies functional and/or structural features, which are of no concern in a design case, and are neither permitted nor required. Function and structure fall under the realm of utility patent applications.  In re Carletti et al., 328 F.2d 1020, 140 USPQ 653 (CCPA 1964); Jones v. Progress Industries, Inc., 119 USPQ 92 (D.R.I. 1958). Applicant may choose to amend the Fig. 1 description, to better describe the claim. For clarity, accuracy and proper form, the Fig. 1 description may be amended and the Figs. 6 and 7 descriptions must be amended. Examiner suggests:
-- Fig. 1 is a bottom plan view of a dog harness, showing my new design; --
-- Fig. 6 is a front elevation view; and
Fig. 7 is a top, rear, right perspective view. --

The inclusion of a feature description is noted. However, the patentability of the claim is not based on the specified features such as intended use, material, means of construction, application or preparations, but rather on a comparison of the overall appearance of the design with the prior art. In re Leslie, 547 F.2d 116, 192 USPQ 427 (CCPA 1977).
The feature description in the specification reads:
 “The areas of the drawings having mesh-like appearance are elements attachable to the harness for removable labels.”
This statement is a word picture, adds no new information to the drawing disclosure, contains functional and structural explanations of the invention that have no bearing on the ornamental appearance and thus is neither required nor permitted. MPEP 1503.01, Description. As previously explained, design patent applications are concerned solely with the ornamental appearance (not the functional/structural features) of an article of manufacture. In re Carletti et al., supra; Jones v. Progress Industries, Inc., supra. Further, there are no clear areas in the drawings that show a “mesh-like appearance”, as described by Applicant. As a result, this may be potentially broadening. Accordingly, this statement must be deleted.
Claim Rejection – 35 USC § 112
The claim is rejected under 35 USC § 112(a)&(b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Specifically, the claim is non-enabled and indefinite because:
The claim is indefinite and non-enabled because its exact shape and three-dimensional configuration is not clear. Elements of the design are also inconsistently disclosed in the drawings. One skilled in the art of making dog harnesses would have to resort to conjecture to make and use the elements. (See examples below.)


    PNG
    media_image2.png
    396
    497
    media_image2.png
    Greyscale
Fig. 2, top plan view
(A) The lower portion of the front harness strap is wrinkled and not smooth.
(B) The fins of the belly panel are of moderate length and fan out widely to either side.
(C) Sliding hardware faces upward in this top plan view.



    PNG
    media_image3.png
    373
    500
    media_image3.png
    Greyscale
Fig. 4, right side elevation view
(B) The fins of the belly panel are of a shorter length.
(D) Sliding hardware faces to the side in this right side elevation view.
(E) The lower portion of the front harness strap is smooth and straight.



    PNG
    media_image4.png
    378
    568
    media_image4.png
    Greyscale
Fig. 6, front elevation view
(A) The lower portions of the front harness straps are wrinkled and not smooth.
(F) The upper portions of the front harness straps are also wrinkled and not smooth.
(G) Sliding hardware faces to the front in this front elevation view.
(B) The fins of the belly panel are longer than other views length and fan out widely to either side.



    PNG
    media_image5.png
    429
    524
    media_image5.png
    Greyscale
 Fig. 7, top, rear, right perspective
 (B) The fins of the belly panel are of a much shorter length and do not spread out.
(J) The upper portion of the front harness strap is smooth and straight.
(K) Sliding hardware faces at an angle, to the front and right in this perspective view.
(L) The lower portion of the front harness strap is smooth and straight. It is also considerably shorter than the other views.


Applicant is reminded to review the entirety of the drawing disclosure when executing their drawing amendments, as these and other issues of inconsistency may be found throughout the views.


Applicant may attempt to overcome this portion of the rejection by amending the drawings to show the claimed design - including the claim boundaries - completely and consistently and by removing from the claim the elements or portions of the design that are considered indefinite and non-enabling by reducing them to legible, properly spaced broken lines. Note that if broken lines are used to depict unclaimed portions of the design, then such use of broken lines must be described in the specification in a statement preceding the claim. Applicant is further cautioned to render any corresponding drawing details clearly and consistently in all applicable views. While Examiner has attempted to comprehensively list all instances that are indefinite and non-enabled, Applicant is suggested to carefully compare elements in detail among the drawings to ensure consistency in their amended response.
Any corrected drawings submitted in response to this Office action must be in compliance with 37 CFR 1.121(d). The corrected drawings must not contain new matter. 35 USC 132 and 37 CFR 1.121.
Claim Rejection - 35 USC § 102 (a)(1)
As explained in the above rejection, the claim is indefinite because it is subject to more than one interpretation, i.e. the design is indefinite and nonenabled due to inconsistences and unclear appearance. The difference in these interpretations would not affect rejection of the claim for anticipation over cited prior art. Acting on this determination, the claim is also rejected under 35 USC § 102(a)(1) as follows. See MPEP 2143.03(I). 
The claim is rejected under 35 USC § 102(a)(1) as being clearly anticipated by the "Julius-K9: Mantrailing Harness" reference (Non-Patent Document Citation No. U) because the claimed invention was patented or described in a printed publication in this or a foreign country, or in public use or on sale before the effective filing date of the claimed invention.

    PNG
    media_image6.png
    386
    261
    media_image6.png
    Greyscale

Claimed Design, Fig. 2

    PNG
    media_image7.png
    367
    340
    media_image7.png
    Greyscale

“Mantrailing” Reference, panels shown rotated and separated for clarity of comparison




    PNG
    media_image8.png
    308
    576
    media_image8.png
    Greyscale

“Mantrailing” Reference, as shown in Non-Patent Document Citation No. U


For anticipation to be found, the two designs must be substantially the same. Gorham Co. v. White, 81 U.S. 511, 528 (1871). The ordinary observer test is the sole test for anticipation. International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009). 
“Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives, to purchase an article having one design supposing it to be the other.” Door-Master Corp. v. Yorktowne Inc., 256 F.3d 1308, 1313 (Fed. Cir. 2001) (citing Gorham Co. v. White, supra. 
“The mandated overall comparison is a comparison taking into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as ‘minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement,’ so too minor differences cannot prevent a finding of anticipation.” Int'l Seaway, supra (citing Litton Sys., Inc. v. Whirlpool Corp., 728 F.2d 1423, 1444 (Fed. Cir. 1984)).
The standard for determining novelty under 35 USC § 102 is the “average observer”. In re Bartlett, 300 F. 2d 942, 133 USPQ 204 (CCPA 1962). This “average observer” has been described as having a less discerning eye. In re Nalbandian, 661 F. 2d 1214, 211 USPQ 782, footnote 2 at 784 (CCPA 1981). With that in mind, a minor variance between the claim and the “Mantrailing” reference is noted.  
While the “Mantrailing” reference may incorporate colors not shown in the instant application, had the reference been shown in an alternate color it would still be viable in this argument; the overall appearance of the harness would remain substantially the same. In re Iknayan et al. 124 USPQ 507 (1960). Any text and other instructional indicia found on the dog harness in the “Mantrailing” reference is considered an obvious modification to a manufactured product when available for retail sale and is de minimis in view of the design as a whole. “De minimis changes which would be well within the skill of an ordinary designer in the art do not create a patentably distinct design.” In re Carter, 673 F2d 1378, 213 USPQ 625 (CCPA 1982). Lastly, the snap fasteners seen in the “Mantrailing” reference are considered functional elements of the harness, are therefore not ornamental and may not be relied upon to patentably distinguish the claim from the prior art. Jones v. Progress Industries Inc. 119 USPQ 92 (1958).
Under this standard, the appearance of the “Mantrailing” reference is substantially the same as that of the claimed design, Hupp v. Siroflex of America Inc., 122 F.3d 1456, 43 USPQ2d 1887 (Fed. Cir. 1997). That is, the appearance of the claimed dog harness is deceptive to the extent that it would induce an ordinary observer to purchase it supposing it to be the “Mantrailing” reference. Furthermore, the effective filing date of the claimed design is 11/13/2019; the published date of the “Mantrailing” reference is 05/11/2017 (it is secondarily supported by an additional reference in the same document, dated 08/02/2017). Accordingly, the rejection under this statute is proper. 
Applicant may attempt to overcome this portion of the rejection by providing convincing evidence, in the form of an affidavit, that the disclosure was made one year or less before the effective filing date of the claimed invention, and 1) the disclosure was made by the inventor, a joint inventor, or by another who obtained the subject matter directly or indirectly from the inventor or joint inventor; or 2) before such disclosure, the subject matter disclosed had been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or joint inventor.
Conclusion
The claimed design stands rejected under 35 USC § 112 (a)&(b) and 102(a)(1). 
The references cited but not applied are considered cumulative art related to the claimed design.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Kendra Leslie Hamilton whose telephone number is 571-272-7521. Examiner can typically be reached on weekdays, 9:30-5:30pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Sheryl Lane, can be reached at 571-272-7609. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Kendra Leslie Hamilton/
Primary Examiner, Art Unit 2915                                                                                                                                                                                                        
08/25/2022